Citation Nr: 1820795	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-31 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to a compensable evaluation for left thumb scar prior to September 30, 2015.

2.  Entitlement to an increased evaluation for left thumb scar, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to June 1968, from June 1986 to February 1992, and from June to November 2006.  The Veteran has also served in the National Guard.

This appeal arises before the Board of veterans Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In September 2015, the Veteran testified before the undersigned Veteran's Law Judge (VLJ).  A transcription of the hearing is of record.

This case was previous before the Board in December 2016 and July 2017 for further development.  That development having been completed, the case is now again before the Board.


FINDING OF FACT

Throughout the entire time on appeal, the left thumb scar is manifested by a single, linear painful scar, measuring less than 39 square centimeters (12 square inches), productive of no other impairment contemplated in Diagnostic Codes 7801-7805. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, and no greater, for left thumb scar prior to September 30, 2015 have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.118 Diagnostic Codes 7800, 7801, 7802, 7804, 7805.

2.  The criteria for an evaluation greater than 10 percent for left thumb scar have not been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.27, 4.31, 4.118 Diagnostic Codes 7800, 7801, 7802, 7804, 7805.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § Part 4 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In a 2008 rating decision, the RO granted service connection for a left thumb scar, healed with no residuals (claimed as hand injury), and assigned a noncompensable evaluation, effective in January 2007.  A May 2009 rating decision assigned an effective date in November 2006.  Pursuant to a claim for increase, a September 2009 rating decision denied a compensable evaluation for left thumb scar.  The Veteran appealed the noncompensable evaluation confirmed and continued.  In an April 2016 supplemental statement of the case, the RO assigned a 10 percent evaluation for the left thumb scar effective September 30, 2015 under 38 C.F.R. § 4.118, Diagnostic Code 7804.

Evaluation of other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7801, 7802, and 7804 under 38 C.F.R. § 4.118.  Diagnostic Code 7804 contemplates scars that are unstable or painful.  A 10 percent evaluation is afforded for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is provided for five or more scars that are unstable or painful.  Note (1) following the diagnostic code explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) directs that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) directs that scars evaluated under diagnostic codes 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.

Diagnostic Code 7800 contemplates scars of the head, face or neck and is not here for consideration.  Diagnostic Code 7801 contemplates scars not of the head, face, or neck that are deep and nonlinear.  A 10 percent evaluation is warranted for area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent evaluation is warranted for area or areas of at least 12 square inches or but less than 72 square inches (465 square centimeters).  A 30 percent evaluation is warranted for at least 72 square inches but less than 144 square inches (929 square centimeters).  A 40 percent evaluation is warranted for an area or areas of 144 square inches or greater.  Notes following the diagnostic code provide explanation or direction.  Note (1) states that a deep scar is one associated with underlying soft tissue damage.  Note (2) directs that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  Diagnostic Code 7802 contemplates scars due to other causes not of the head, face, or neck, that are superficial and nonlinear.  A 10 percent evaluation is provided for an area or areas of 144 square inches or greater.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) directs that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both , or a single qualifying scar affects both the anterior portion and the posterior portion of the turn, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face or neck.  Finally, Diagnostic Code 7805 directs that any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  

The Veteran argues that a higher evaluation is warranted for his left thumb scar.  In September 2015, he testified that the left thumb scar itself was painful, separate and apart from any neurological residuals of the knife wound to the left hand itself.  See September 2015 Board Hearing Transcript, p. 18.  In addition, the Veteran testified that he also experienced loss of strength and dexterity, cramping, and loss of sensation.  Id., pp. 16-17. 

The Board finds that the left thumb scar warrants a compensable, 10 percent evaluation prior to September 30, 2015 based on the Veteran's report of painful and itching in the scar itself during that time.  As early as the 2008 VA examination and as late as the 2016 VA examination, the Veteran reported pain, sensitivity and tenderness in the scar itself.  

However, the weight of the medical evidence shows that the a higher evaluation is not warranted.

VA examinations conducted in 2008, 2009, 2016 and 2017 identify a single left thumb scar measuring 2.4 centimeters in length and 1 millimeter in width at its largest.  VA examiners in 2008 and 2009 found that the scar caused no other limitation of motion or function.  In a 2016, a VA examiner noted the Veteran's reports that his left thumb scar caused difficulty gripping, burning pain, numbness and spasms and stated that impairment of deep sensory nerves could not be ruled out, although electromyography (EMG) results did not reveal significant nerve damage at that time.  Accordingly, the Board remanded the case in July 2017 for additional VA examination.

Additional VA examination for scars was conducted in 2017.  The 2017 VA examiner observed no limitation of motion or function due to the left thumb scar, and found muscle or nerve damage associated with the scar other than radial nerve paresthesia.  The Veteran is  already separately service-connected for this manifestation described as neuralgia of the left hand with ventral hypothenar surface status post knife wound, and has been in receipt of a separate 10 percent evaluation, effective from November 13, 2006.  The 2017 VA examiner opined that it was less likely as not that any thumb weakness was due to the left hand injury that resulted in the left thumb scar.  As rationale, the examiner explained:

[B]esides an ER note dated two days post injury, there's no mention of hand/thumb weakness in the result of his STR[]s.  Also, normal strength was noted on two separate C&P exams that were done in 2008 and 2009.  Significant motor nerve injury or muscle injury is unlikely to resolve and then reappear years later.  In addition, there's no atrophy to suggest chronic nerve or muscle injury.  Finally, the motor deficit exhibited by [the] Veteran is anatomically inconsistent with the location of wound/superficial scar.  He's exhibiting weakness in all thumb movement which is [] inconsistent with where the laceration occurred (no muscle or nerve in that area would result in the deficit pain/weakness involving all thumb movement.

See September 2017 VA DBQ Examination for Scars, p. 3.  

The Board thus concludes that there is no additional limitation of motion or disabling effect of the left hand, derived from the left hand injury that may be attributed to the left thumb scar under Diagnostic Code 7805.  Accordingly, an evaluation greater than 10 percent is not warranted for the left thumb scar at any time during the appeal period.

The medical evidence presents no other findings, signs or symptoms, complications or conditions that are the result of the left thumb scar other than that already separately service connected or herein discussed in this decision.

The Veteran has stated and testified that a higher evaluation is warranted for his left thumb scar.  The Veteran is competent to report that he feels his scar is worse than evaluated and, by this decision, the Board is granting an evaluation of 10 percent, and no greater, prior to September 30, 2015 based on these assertions.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, neither the Veteran nor his representative are competent to make medical determinations as to the severity or nature of his left thumb scar.  Thus his testimony alone, without corroborating medical evidence, is insufficient to outweigh that of the 2008, 2009, and 2017 VA medical examiners.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly the medical evidence supports a 10 percent, and no greater, evaluation for the left thumb scar prior to September 30, 2015; but the preponderance of the evidence is against an evaluation greater than 10 percent at any time during the appeal.  See 38 C.F.R. §  4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805.  


ORDER

A 10 percent evaluation, and no greater, for the left thumb scar prior to September 30, 2015 is granted, subject to the laws and regulations governing monetary benefits.

An evaluation greater than 10 percent for the left thumb scar is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


